Title: To James Madison from Morgan Lewis, 21 August 1812
From: Lewis, Morgan
To: Madison, James


Dear Sir,
Albany 21. Augt. 1812
The change of posture given to our national Affairs by the suspension of the Orders in Council and the temporary cessation of hostilities, must be my apology for troubling you with a few observations, which I hope may be favorably received. I think it to be regretted that Genl. Hull not being included in the armistice, the movement of Troops was not prohibited. For I cannot but indulge apprehensions, that the enemy will take advantage of the omission, to reinforce the Garrison of Malden, perhaps to an extent which will enable it to act offensively; which he can do without incurring the imputation of a breach of faith; while a counter movement, by way of diversion on our part, would not be equally free from it. I therefore hope that Hull will accede to the Armistice which I understand has been proposed to him also.
Being ignorant of the plan of the Campaign I cannot be presumed to judge correctly of our present positions. I may be permitted to think however, if it was not immutably fixed, that the straits of Niagara would have been a preferable rendevous for our regular Troops, to the position they at present occupy. We should there have held the Enemy in check, have given confidence to our friends in his territory, facilitated the operations of Hull, and avoided many of the discontents which the severity of militia service is producing among our Citizens.
You will pardon me for expressing an Opinion, even though it should not coincide with your own, for it is offered in the utmost Sincerity, that sound policy requires, under existing circumstances, a shew at least of a disposition to negotiate, even though for the sole purpose of gaining time: For I have no hesitation to say, that we cannot take the field during this campaign, but under great disadvantages. We have as yet but the shadow of a regular force—inferior, even in numbers, to half of what the Enemy has already in the field. Ill supplied with Cloathing, Camp Equipage, Ammunition and Ordnance. Not more than a fourth of the Artillery of the Park is mounted—and of that, most of the carriages fail from being constructed of unseasoned Timber. The staff departments are defective in organization, and the war is decreasing in popularity, from the Intrigues of designing and pretended republicans, and the severe duties necessarily imposed on the militia; a body at all times inadequate to offensive operations.
These few remarks are intended for yourself alone. They have but one motive, the public weal with which I consider the support of the present administration intimately connected. With unfeigned Sentiments of Esteem and Respect I have the honor to be Dr. Sir your Obt. Servt.
Morgan Lewis
